                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

UNITED STATES OF AMERICA                     §
                                             §
                                             §
v.                                           §   NO. 3:13-CR-00023-K (1)
                                             §
JEFFREY DEAN HOWARD,                         §
Defendant                                    §

             MEMORANDUM ADOPTING REPORT AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The Court referred the request for revocation of Defendant’s Supervised Release

to United States Magistrate Judge David L. Horan for consideration. The Court has

received the Report and Recommendation of the United States Magistrate Judge

pursuant to its order. Defendant having waived allocution before this Court, the Court

is of the opinion that the findings and conclusions of the Magistrate Judge are correct.

       It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as

the opinion and findings of the Court. It is further ORDERED that the Defendant be

committed to the custody of the Bureau of Prisons to be imprisoned for a term of 6

months, with no further term of Supervised Release to follow.

       The Court recommends that Defendant be allowed to serve his sentence at FCI

Seagoville, if appropriate.

       SO ORDERED.

       Signed July 8th, 2021.

                                        _______________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE
PAGE 1
